Questions similar in principle to those involved in this case, came before us, at the last term of the court, in the case of the National Mutual Fire Insurance Company v. Albert D.Yeomans (supra, 25); and we then intimated, as we now decide, that it is not competent for the members of a mutual insurance company to avoid payment of their just ratable assessments, and of the losses to which they have by contract subjected themselves, by acutely picking flaws in the mode in which their company has been organized, and as members of which they stand in the double relation of insurer and insured. It is quite enough for them, when called upon equitably to respond to their share of the losses under their contracts of insurance, that the company and its officers are such de facto, under color of authority, and with their acquiescence as members, and that of the General Assembly as representing the public. If collateral issues could *Page 133 
be raised in every suit for a petty assessment, going to the organization of the corporation, or to the election of each one of its acting officers, great delay and expense might be needlessly visited upon the corporation, and great loss inflicted upon other members, who rely, for indemnity, upon the prompt obedience of their associates to just calls made upon them for contribution.
The exceptions taken to the rulings of the Court of Common Pleas are overruled, with costs.